Roe, C. J. Claimant seeks an award as the designated beneficiary of Fire Lieutenant Mort Patrick Flynn, pursuant to the provisions of the Law Enforcement Officers and Firemen Compensation Act. Ill. Rev. Stat. 1979, ch. 48, par. 281 et seq. The Court has reviewed Claimant’s application for benefits together with the written statement of decedent’s supervising officer, and has also reviewed the medical certificate of death and the report of James R. Fahey, director of personnel of the Chicago Fire Department, and the report of the Attorney General. From its consideration of these documents, the Court finds: 1. A claim was filed herein on June 17, 1981, by Anita Flynn, sister of Mort Patrick Flynn, lieutenant in the Chicago Fire Department, who died on January 19, 1980; 2. That sections 3 and 4 of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1979, ch. 48, pars. 283,284) provide that no compensation is payable under the Act unless a claim therefor is filed within one year of the death of the law enforcement officer or fireman; 3. That Anita Flynn was designated by the decedent as sole beneficiary of any award authorized by the Court in this matter; 4. That the statement of Robert Hanley, Third Department District Chief and decedent’s supervising officer, states that at the time of decedent’s death he was assigned as lieutenant in charge of Engine 112; 5. That Lieutenant Flynn died from cerebral damage to right intra-cerebral hemorrhage. There is no evidence that decedent’s death was caused by a traumatism received in the active performance of his duties as a fireman; 6. That there is nothing in the circumstances to show that decedent’s death was caused by wilful misconduct or intoxication; 7. That the facts herein reported do not comply with the requirements of the Law Enforcement Officers and Firemen Compensation Act (Ill. Rev. Stat. 1979, ch. 48, par. 281 et seq.) in that this claim was not filed within one year of the death of Mort Patrick Flynn. Claimant is, therefore not entitled to an award under the Act. By reason of the foregoing, it is hereby ordered that Claimant’s application for benefits under the provisions of the Law Enforcement Officers and Firemen Compensation Act herein, be, and the same is, hereby denied.